Citation Nr: 1820907	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  13-24 986A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a back disability

2.  Entitlement to service connection for a psychiatric disability, to include as secondary to a back disability. 

3.  Entitlement to a compensable rating for hemorrhoids.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran and his Spouse


ATTORNEY FOR THE BOARD

J. Bayles, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from May 1965 to November 1968.  These matters are before the Board of Veterans'Appeals (Board) on appeal from January 2011 and May 2015 rating decisions by the Detroit, Michigan Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for a back disability (January 2011 rating decision) and denied service connection for depression and granted service connection for hemorrhoids, rated 0 percent, effective March 14, 2014.  A July 2017 Board decision reopened the low back disability claim and remanded the case for further development.  In February 2018 a videoconference hearing was held before the undersigned; a transcript is in the record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).   VA will notify the Veteran if further action is required.


REMAND

On July 2010 VA spine examination, the diagnoses were recurrent lumbar strain with degenerative arthritis and degenerative disc disease (DDD).  X-rays showed a moderate degree of dextroconvex scoliosis of the lumbar spine.  No opinion was provided.  On October 3, 2017 VA examination (pursuant to the July 2017 Board remand) the examiner opined that the Veteran's scoliosis is an abnormal lateral curvature of  the spine and is likely a congenital spinal anomaly or defect, and less likely than not permanently increased in severity beyond normal progress during active service.  He explained that there was no specific or direct injury to the spine during service.  The RO found the October 3, 2017 opinion not in compliance with the Board's remand directives, and sought clarification .  In the clarification (dated October 13, 2017), the examiner opined that no superimposed spine injury or disease (arthritis, DDD, sciatica, or spinal stenosis) aggravated the defect or symptoms caused by scoliosis and explained that the multilevel lumbar spine degenerative disc changes with spinal stenosis found on examination were as likely as not related to aging and the degenerative process.  The Board finds that opinion inadequate because it does not explain adequately why the multiple complaints of injuries in service did not result in underlying pathology to which a current back disability could, in part at least, be attributed.  Accordingly, another examination to ascertain the etiology of the veteran's back disability is necessary. 

Because the Veteran also seeks service connection for a psychiatric disability as secondary to a back disability, that matter is inextricably intertwined with the claim of service connection for a back disability, and consideration of that matter must be deferred pending resolution of the service connection for a back disability claim.  If a back disability is determined to be service connected, an examination to determine the nature and likely etiology of the Veteran's psychiatric disability would be necessary.

At the February 2018 videoconference hearing, the Veteran testified that his hemorrhoids have increased in severity.  In light of the length of intervening period since he was last examined by VA (more than 3 years) and the allegation of worsening, a contemporaneous examination to assess the disability is necessary.  

Accordingly, the case is REMANDED for the following:

1.  The AOJ should arrange for an orthopedic examination of the Veteran to determine the likely etiology of his back disability, and specifically whether or not it is directly related to (was incurred during) his active service/to include as due to activities/injuries therein.  The Veteran's record must be reviewed by the examiner in conjunction with this examination.  Based on review of the record and examination of the Veteran, the examiner should respond to the following:
(a) Please identify (by diagnosis) each back disability entity found/or shown by the record during the pendency of the instant claim. 

(b) Please identify the likely etiology for each back disability entity diagnosed.  Specifically, is it at least as likely as not (a 50% or greater probability) that such disability was incurred in service, to include as due to physically demanding tasks (daily moving heavy pots) therein?

(c) If the opinion is to the effect that a current back disability was not incurred in service, please identify the etiology considered more likely.

The examiner must include rationale with all opinions, citing to supporting factual data as deemed appropriate.

2.  The AOJ should then review the record and readjudicate the claim of service connection for a back disability.  If a back disability is found to be service-connected, the AOJ should arrange for the Veteran to be examined by a psychiatric or psychologist to determine the nature and likely etiology of his claimed psychiatric disability.  The entire record must be reviewed in conjunction with the examination.  Based on a review of the record and examination and interview of the Veteran, the examiner should provide opinions that respond to the following:

(a) Please identify, by diagnosis, each psychiatric disability entity found.

(b) Please identify the likely etiology for each psychiatric disability entity diagnosed.  Specifically, is it at least as likely as not (a 50 % or better probability) that such disability was caused or aggravated by the back disability found to be service-connected.  [The opinion must address aggravation.]

The examiner must include rationale with all opinions, citing to supporting factual data as deemed appropriate.

3.  The AOJ should also arrange for a proctology examination of the Veteran to assess the current severity of his hemorrhoids.  The entire record must be reviewed by the examiner in conjunction with the examination and any tests or studies deemed necessary must be completed. The examiner must be provided a copy of the schedular criteria for rating hemorrhoids (i.e., 38 C.F.R. § 4.114  , Code 7336).  Based on a review of the record and examination of the Veteran, the examiner should report all findings necessary to allow for rating the disability under the schedular criteria, noting specifically the presence or absence of symptoms that would warrant a compensable rating (large or thrombotic hemorrhoids evidencing frequent recurrence, or fissures).

4.  The AOJ should then review the record, and readjudicate the matters on appeal.  If any of the remaining claims remain denied, the RO should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

